DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 07/13/2022.
Claims 8, 17 and 27 have been canceled.
Claims 31-34 have been added.
Claims 1-7, 9-16, 18-26 and 28-34 are pending and allowed in this action.

Allowable Subject Matter

Claim 1-7, 9-16, 18-26 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 21 recite a combination of particular feature/s:
requesting a new identifier for the first subscription of the UE when all of the plurality of monitoring occasions, for the first subscription of the UE, collide with the monitoring occasion for the second subscription of the UE, wherein the plurality of beams are associated with a new plurality of monitoring occasions, for the first subscription of the UE, based at least in part on the new identifier; determining whether the monitoring occasion for the second subscription of the UE collides with the new plurality of monitoring occasions for the first subscription of the UE; and transmitting, to the network entity, an indication of a selected beam, from the plurality of beams, that is based at least in part on determining whether the monitoring occasion for the second subscription of the VE collides with the new plurality of monitoring occasions for the first subscription of the UE.
Claims 12 and 30 recite a combination of particular features:
receiving, from the UE, a request for a new identifier based at least in part on the
plurality of monitoring occasions; transmitting, to the UE, the new identifier, wherein the plurality of beams are associated with a new plurality of monitoring occasions, for the UE, based at least in part on the new identifier; and receiving, from the UE, an indication of a selected beam, from the plurality of beams, based at least in part on a monitoring occasion corresponding to the selected wherein the selected beam is based at least in part on the new plurality of monitoring occasions.
The prior art of record does not disclose of fairly teach/suggest the above features indicated as reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/27/2022